Citation Nr: 1817511	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-28 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus has been shown to have been incurred during active service with symptoms ever since separation. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the claim for service connection for tinnitus.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is recognized as a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran asserts that he started having ringing in his ears during service.  See Board hearing trans. p. 4.  He further indicated that he has experienced the ringing in his ears since service.

The record reflects that the Veteran was a helicopter pilot in service.  Thus noise exposure has been conceded.

During the May 2012 VA examination, the Veteran reported that he was exposed to acoustic trauma in service as a helicopter pilot and from working near fire bases.  He stated his tinnitus was periodic and longstanding, but did not report a specific date of onset.  The examiner opined that the Veteran's tinnitus was less likely than not cause or a result of military noise exposure.  He noted that the Veteran's in service reports reflect bilaterally normal hearing to calibrated audiometrics and that the Veteran had no evaluation or treatment for hearing loss.  He further noted that the claims file revealed normal hearing at the time of enlistment and post separation with no significant threshold shift noted at any frequency.  Additionally, it was noted that the service medical records were silent for hearing loss or tinnitus complaints.  

According to a private December 2012 opinion, Dr. E. S. opined that it is at least as likely as not that the Veteran's tinnitus is a direct result of his military service  as a gun ship pilot during his tour of duty in Vietnam.  

Service treatment records are absent any complaints or treatment related to hearing problems, to include tinnitus.  Indeed, the March 1972 separation examination did not document any hearing problems.  

Post-service, the Veteran filed a claim for service connection for tinnitus in 2011, almost 40 years after separation.  The earliest medical evidence of record since discharge reflecting a diagnosis of tinnitus is in the May 2012 VA examination report.

The VA audiologist included a diagnosis of tinnitus and opined that hearing loss and tinnitus were less likely than not related to service, because the induction and separation audiograms indicate normal hearing bilaterally and because service records are silent for hearing loss and tinnitus complaints.  The March 1972 separation examination does not contain an audiogram, rather the whisper voice test was done.  The Board finds, however, that the Whisper Voice Test is not a reliable determination of hearing acuity or hearing loss.  Thus the opinion regarding the etiology of the Veteran's tinnitus is not probative as to whether the Veteran's tinnitus is related to service.

When reviewing the medical opinions in this case, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's tinnitus is related to his service.  The Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  Service personnel records show that his military occupational specialty (MOS) was RW (rotary wing) pilot.  The Veteran has reported in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  38 U.S.C.A. § 1154(a).  He has stated that he experienced tinnitus since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.  No probative opinion to the contrary is of record.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017).  


ORDER

Service connection for tinnitus is granted.



REMAND

Bilateral hearing loss

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  He was afforded a VA audiology examination in May 2012.  At that examination, the examiner found that the Veteran did not have hearing loss meeting the VA standards for a disability.

In a December 2012 private audiogram, a specific diagnosis of hearing loss was not noted; however, it appears that he Veteran may have hearing loss for VA purposes on the right.  It is unclear whether this examination was conducted by a hearing aid specialist or a state-licensed audiologist as required under VA regulations.  Moreover, there's no indication that the Maryland CNC test was used.  Thus, the results of this private testing cannot be used for purposes of determining whether the Veteran has hearing loss for VA purposes.

Nonetheless, in light of the worsening hearing loss, the Board finds that a new VA examination is warranted.

According to the May 2012 VA audiology examination report, the examiner opined that the Veteran's hearing was normal at separation and thus the Veteran's hearing loss was not due to military service and noise exposure as pilot.  The Board notes that the etiological opinion offered by the May 2012 VA examiner is inadequate for determining the etiology of the Veteran's hearing loss.  That opinion, while concluding that the Veteran's hearing loss was less likely than not related to service, primarily based that conclusion on the Veteran's "normal" hearing at separation from service.  The Court has held that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing loss at entrance to and separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Thus, if hearing loss for VA purposes is found, the VA opinion should discuss whether the Veteran's current hearing loss is related to conceded in-service acoustic trauma.  

On remand, the examiner should convert the December 2012 private audiogram graphical information into numerical data and indicate whether there were any significant shifts in the Veteran's hearing during active duty that may be indicative of hearing loss.  The examiner should provide a full rationale for all opinions provided.

Accordingly, the case is REMANDED for the following actions:
1.  The Veteran should be afforded an examination to determine the nature and etiology of any current bilateral hearing loss. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to hazardous noise exposure experienced therein contributed to his current bilateral hearing loss.

The examiner should also provide an opinion as to whether it is at least likely as not that any current bilateral hearing loss disability was caused or aggravated by the Veteran's service-connected tinnitus.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

2.  Then readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


